Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8-17 and 20 are allowed.
Regarding claim 1 or claim 9 or claim 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein at least a portion of the collector region, the base region and the emitter region is positioned in the first fin structure” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2020/0152619 A1 (“Anderson”) and US 2017/0141220 A1 (“Ching”) are hereby cited as the closest prior art. Figure 1-15 of Anderson or Fig. 1 of Ching discloses a BJT and a FET on the same substrate.
However, the above prior arts by themselves or in combination with other arts does not teach: “at least a portion of the collector region, the base region and the emitter region is positioned in the first fin structure”, for claim 1 or claim 9 or claim 13. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1, 9 and 13 are allowed.
Dependent claims 2-4, 6, 8, 10-12, 14-17 and 20 are allowed as those inherit the allowable subject matters from claim 1 or claim 9 or claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819